Citation Nr: 1146946	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.

2. Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, and to herbicide exposure.

3. Entitlement to service connection for loss of vision in the right eye, claimed as secondary to hypertension.

4. Entitlement to an initial evaluation in excess of 30 percent prior to June 18, 2010, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

Subsequent to a July 2010 rating decision, in which a decision review officer (DRO) increased the Veteran's evaluation for PTSD to 50 percent disabling, effective June 18, 2010, the Veteran submitted a January 2011 personal statement asserting that he did not "have proof for an increase at this time." The Board finds that the Veteran was advised of the above grant of increased rating, and that his January 2011 statement was not a withdrawal of his claim on appeal. In AB v. Brown, 6 Vet. App. 35 (1993), the Court held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded. Thus, this appeal continues and this issue along with the issues of entitlement to service connection for hypertension and loss of vision in the right eye are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The evidence of record documents the Veteran's service-connected diabetes mellitus, type II, is characterized by the use of oral medication and a restricted diet. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 4.120, Diagnostic Code 7913 (2011).     



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an October 2007 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The claim for a higher initial rating for diabetes mellitus, type II, arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, the October 2007 letter also included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the current claims on appeal, VA has obtained the Veteran's service treatment records and private treatment records from July 2007 to February 2008. The Veteran was provided VA examinations in connection with his claims on appeal in June 2008. The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges that the Veteran's most recent VA examination for his service-connected diabetes mellitus, type II, was in June 2008. Nonetheless, an additional VA examination is not warranted in this case because the Veteran does not contend, nor does the evidence of record indicate, that his service-connected disability has become more severe since the June 2008 VA examination. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Decision

In a September 2009 notice of disagreement (NOD), the Veteran asserted, in pertinent part, that his diabetes mellitus, type II, should be 30 percent based on his medication, daily counseling, and weight seminars. 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the rating criteria for diabetes mellitus, the Veteran is currently rated 20 percent disabled. See 38 C.F.R. § 4.120, Diagnostic Code 7913 (2011). A 20 percent evaluation is warranted when insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet is required. A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required. A 60 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.   

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.120, Note (1) (2011).

After carefully reviewing the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that an initial evaluation in excess of 20 percent is warranted for the Veteran's diabetes mellitus, type II. 

There are no VA outpatient treatment records during the first post-service year or at any time since his discharge from service. However, private treatment records document the Veteran's complaints and treatment for his service-connected diabetes mellitus, type II. In August 2007, the Veteran was assessed, in pertinent part, with borderline hyperlipidemia and instructed to severely modify his diet and lose weight. The next month, the Veteran reported that he was working on his diet and exercise, he was diagnosed with diabetes mellitus, type II, and his treatment included oral medication of Metformin. In a December 2007 record, his diabetes was assessed as unchanged, dosage for Metformin was increased, and diet and exercise was recommended. No changes were reported to his medications in February 2008. Also of record are August 2007 and September 2007 private treatment records with regard to the Veteran's eyes, which noted the Veteran as having noninsulin-dependent diabetes mellitus (NIDDM).

In June 2008, the Veteran underwent a VA examination in connection with his claim on appeal. Following the examination and review of the Veteran's claims file and medical history, the examiner noted the Veteran started on oral medications with Metformin, which caused renal problems, so switched to Glyburide, another type of oral medication for diabetes. Moreover, there was history of the Veteran instructed to follow a restricted or special diet, but no history of hypoglycemic reactions or ketoacidosis.  

As noted above, the medical evidence of record does not show the Veteran's diabetes mellitus, type II, requires the treatment of insulin, nor has the Veteran indicated that such treatment is required for his service-connected disability. Therefore, the criteria for an initial evaluation in excess of 20 percent for diabetes mellitus, type II, has not been met. See 38 C.F.R. § 4.120, Diagnostic Code 7913 (2011).

The Board further notes that the VA examiner noted that the Veteran's history of progressive loss of vision was related to diabetes. He opined that the Veteran's visual impairment was a complication of diabetes due to the onset of such impairment to that of the diabetes. However, in a June 2008 VA eye examination, a different VA examiner reported there was no diabetic retinopathy and associated the disorder to hypertension. Although the Veteran has not claimed that his visual impairment is associated with his diabetes mellitus, type II, the issue of entitlement to service connection for a visual impairment disorder has not been established, as discussed below; therefore, it is not considered as part of the diabetic process for purposes of the Board's analysis under Diagnostic Code 7913. 

The Veteran's contentions regarding the severity of his diabetes mellitus, type II, were considered by the Board and the Veteran is acknowledged as competent to report such symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the Veteran is not competent to identify the current severity of his service-connected disability according to the appropriate diagnostic code. In this case, such competent evidence concerning the nature and extent of his diabetes mellitus, type II, has been provided in the medical evidence of record. As such, the Board finds these records to be more probative than the Veteran's subjective complaints of his symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Court has held that the Board is precluded by regulation from assigning an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

In this case, the currently assigned schedular evaluation for the service-connected disability on appeal is not inadequate. It reasonably describes the Veteran's severity and symptomatology according to the schedular rating criteria for diabetes mellitus pursuant to 38 C.F.R. § 4.120, Diagnostic Code 7913. The evidence of record also does not demonstrate other related factors. Accordingly, a referral for consideration of an extra-schedular evaluation for the claim on appeal is not warranted. 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to an initial evaluation in excess of 30 percent prior to June 18, 2010, and in excess of 50 percent thereafter, for PTSD as well as the claims of service connection for hypertension and loss of vision of the right eye. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran was afforded VA examinations in July 2008 and June 2010 in connection with his PTSD. Both examiners noted review of the Veteran's claims file and medical records. Specifically, the Board notes that the July 2008 VA examiner noted the Veteran's medical records included outpatient treatment from spring 2008 to the present for alcoholism at San Angelo Community Based Outpatient Clinic (CBOC) of the West Texas VA Health Care System (WTVAHCS). Most recently, the June 2010 VA examiner noted that the Veteran's last mental health treatment was in March 2009 by Dr. K. who assigned a Global Assessment of Functioning (GAF) score of 60 and diagnosed the Veteran with PTSD and depression. The examiner further noted the Veteran reengaged in treatment in June 2010. After a review of the evidentiary record, the Board finds that the above mentioned treatment records or any VA outpatient treatment records pertaining to the Veteran's PTSD are not associated with the claims file. 

Since VA records are considered part of the record on appeal, they are within VA's constructive possession and must be considered in deciding the Veteran's claim. When VA has notice of the potential existence of VA outpatient treatment records pertaining to the claim on appeal, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

With regard to the claimed hypertension, the June 2008 VA diabetes examination report noted that hypertension and diabetes mellitus were simultaneously diagnosed and that renal abnormalities were medication related and have improved markedly when Metformin was discontinued.  The June 2008 VA hypertension report included a diagnosis of essential hypertension without diabetic renal complication and also indicated that although there were elevations of BUN and Cr, these proved to be medication related and improved rapidly when offending medication (Metformin) was discontinued.  The examination reports indicate a change in renal function that was thought to be caused by medication for diabetes mellitus which improved when the medication was stopped.  The examiner did not clearly indicate whether hypertension is not caused by or aggravated by the service-connected diabetes mellitus.  Therefore, an addendum opinion is necessary.  

In light of the need for an additional opinion regarding hypertension, the issue of entitlement to service connection for loss of vision of the right eye, to include as due to hypertension will be deferred pending the completion of the additional development requested. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Obtain and associate with the claims file all outstanding treatment records pertaining to the Veteran's service-connected PTSD, to include any private and/or VA outpatient facility. The Veteran should be requested to sign, if necessary, any authorization for release of these records to VA. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2. The Veteran's entire claims folder should then be furnished to the VA examiner who conducted the June 2008 examinations (or a suitable substitute if that examiner is not available). Following a review of all pertinent evidence of record, the examiner should provide an additional opinion as to whether it is at least as likely as not that the Veteran's hypertension is caused by or aggravated by his service-connected diabetes mellitus and provide an explanation for the requested opinion.  

3. Thereafter, the remaining issues on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).





Department of Veterans Affairs


